Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
Claims 1, 2, 7, 9, 10, and 15 are currently amended.
Claims 3, 4, 8, 17, and 18 are previously presented.
Claims 5, 6, 13, and 14 are canceled.
Claims 11, 12, and 16 are original.
112b and 103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1-4, 7-12, and 15-18 are allowed.
Allowable Subject Matter
Claims 1-4, 7-12, and 15-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Myeong (U.S. Publication No. 20090182464) discloses an adaptive region division method, comprising: building an environmental map based on, to determine information about an environment in which a target device is located; performing feature extraction according to the laser radar data, to determine feature data, wherein the feature data comprises line feature data and point feature data; generating a virtual door according to the feature data and the information about the environment in which the target device is located; dividing a to-be-divided region where the target device is located according to the virtual door. Zhang (U.S. Publication No. 20180165931) discloses building an environment map based on laser radar data and odometer data. Ibrahim 9 U.S. Publication No. 20100232639) discloses determining the line feature data by Hough line fitting according to the laser radar data; and determining the point feature data according to the line feature data and the laser radar data. Marutani (U.S. Publication No. 20190254490) discloses cleaning divided regions in a zigzag manner. Chen (U.S. Publication No. 20170370710) teaches a feature extraction module configured to if distances of three consecutive laser data points meet a preset mode, use a middle laser data point as the point feature data. 
None of the prior art of record, either individually or in combination, teaches: An adaptive region division method, comprising: collecting laser radar data and odometer data from a sensor module; building an environmental map based on the laser radar data and odometer data, to determine information about an environment in which a target device is located; performing feature extraction according to the laser radar data, to determine feature data, wherein the feature data comprises line feature data and point feature data; generating a virtual door according to the feature data and the information about the environment in which the target device is located; and dividing a to-be-divided region where the target device is located according to the virtual door; determining a first line according to the first line and the point feature data; generating the virtual door according to the first point of the virtual door and a second point determined by the first line and the first point of the virtual door, or generating the virtual door according to the first line and the line feature data; and searching, in a set of point feature data, whether there is such a target point, wherein a distance of the target point to an end of the first line is within a preset distance threshold, and when yes, using the target point as the first point of the virtual door; and when not, using a current location of the target device in the environment as the first point of the virtual door.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664